Title: To George Washington from George Mason, 8 March 1779
From: Mason, George
To: Washington, George


Dear General
Virginia, Gunston Hall, March 8th 1779.
I shall make no other Apology for my long Silence, than candidly telling You the Cause of it. Sensible of the constant & great Load of public Business upon Your Hands, and knowing how little Time You had to spare, I thought it wrong to intrude upon it, by a Correspondence of mere private Friendship, or the Communication of Matters of little Importance: this, & this only, is the Reason I have not wrote to You frequently; for I can truly say there is not a Man in the World, who more cordially wishes You every Blessing, has a higher Sense of the important Services You have rendered our common Country, or who feels more Satisfaction in being inform’d of Your prosperity and Wellfare; and if any thing shou’d occur in Your Affairs here, in which I can be of any Manner of Service, You can’t confer a greater Obligation on me than in giving me the Occasion.
I have at this Time Sir, a particular Favour to beg of You. My Son George, who has been long afflicted with an obstinate rheumatic Complaint, for which He has used the Berkley & Augusta Springs in vain, has determined to try the Effect of some of the southern Climates of Europe, for a Year or two; and intends to go out in a Vessel which will sail soon from Alexandria. whether he will fix his Residence in France Spain or Italy, must depend upon the Advice of the physicians in paris; but most probably it will be at Montpelier, or somewhere in the South of France; and as I have no Acquaintance, & he will be an utter Stranger, in France, You will oblige me exceedingly by giving him Letters of Introduction, as the Son of a Friend of Yours, to the Marquis De la Fayette, & Doctr Franklin, at paris; whose Notice will be a great Satisfaction and Advantage to him.
I have also another Affair to trouble You with. There is one Mr Smith, from Loudoun County, who entered as a Lieutenant in the Regiment of Rifle men, first raised by Mr Stinson, & afterwards commanded by Colo. Rawlins: He was taken prisoner at Fort Washington, & has remained in the Enemie’s Hands ever since, under very harsh Treatment: his Wife, who is said to be a worthy Woman, & has a Number of small Children, is exceedingly distressed by her Husband’s long Captivity; She has heard from him lately, & upon his telling her that he had no prospect of being exchanged soon, She is apprehensive that by some Mistake, he has been overlooked in the Course of the Cartel, & not had his due Turn; and has therefore applied to me, to ask the Favour of You to cause an Enquiry to be made concerning him, and direct his being exchanged, so soon as it can regularly be done.
I beg You will pardon this Trouble, and believe me, with the greatest Sincerity, Dear Sir Your most affectionate & obdt Servt
G. Mason